                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 BRITTNEY ELLIS,

                        Plaintiff,
                                                         Case No. 20-CV-37-JPS-JPS
 v.

 PRON-TOW TOWING and JEFFREY
 ZINGG,                                                                 ORDER

                        Defendants.


        On January 1, 2020, Plaintiff filed a complaint in the above-captioned

matter. (Docket #1). Plaintiff submitted affidavits of service on January 24,

2020, which indicated that Plaintiff served Defendant Jeffrey Zingg, both in

his personal capacity and as Pron-Tow Towing’s registered agent, on

January 19. (Docket #5 and #6). On February 14, 2020, Plaintiff requested

entry of default because Defendants had not filed an answer or other

responsive pleading. (Docket #7). The Clerk entered default that same day.

On March 6, 2020, Defendants filed a motion to set aside default. (Docket

#10).

        The Court has discretion to set aside an entry of default for good

cause. Fed. R. Civ. P. 55(c). In order to set aside a default, Defendants must

show “(1) good cause for [the] default (2) quick action to correct it and (3) a

meritorious defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial

Adjusters, Inc., 28 F.3d 42, 45 (7th Cir. 1994). So long as they “did not

willfully ignore the pending litigation, but, rather, failed to respond to the

summons and complaint through inadvertence,” good cause exists. Cracco

v. Vitran Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009) (citing Passarella v. Hilton




  Case 2:20-cv-00037-JPS Filed 12/10/20 Page 1 of 3 Document 11
Int’l Co., 810 F.3d 674, 677 (7th Cir. 1987)). Additionally, “[t]his Circuit has

a well established policy favoring a trial on the merits over a default

judgment.” Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 811 (7th Cir. 2007)

(citation omitted).

        In his affidavit, Defendant Zingg avers that he believed that Pron-

Tow Towing’s insurance policy would provide coverage for Plaintiff’s

claims. (Docket #10–1 at 2). He states that from January 24 through February

28, 2020, he had contacted his insurance carrier regarding this matter. (Id.)

Although an insurance claim had been filed, Zingg alleges that his agent

informed him that he did not have coverage. (Id.) On March 3, 2020, Zingg’s

attorneys confirmed that his response was overdue and that he was in

default. (Id.) Zingg claims that if he knew he did not have coverage earlier,

he would not have defaulted. (Id.)

        The Court finds that Defendants failed to timely answer by way of

Zingg’s mistake and inadvertence, and that he did not willfully ignore

Plaintiff’s complaint. See Richards v. O’Daniel, 3:11-cv-63-RLY-WGH, 2020

WL 695820, at *3 (S.D. Ind. Mar. 1, 2012) (finding that defendant had

established good cause for default based on his assumption that his

insurance company was handling the complaint against him). The Court

also finds that Zingg quickly tried to correct Defendants’ default by filing

the motion to vacate shortly after learning about the default. Finally,

Defendants’ defense, at this juncture, seems to have merit. Therefore, the

Court will grant Defendants’ motion to set aside entry of default. (Docket

#10).




                            Page 2 of 3
  Case 2:20-cv-00037-JPS Filed 12/10/20 Page 2 of 3 Document 11
      Accordingly,

      IT IS ORDERED that Defendants Jeffrey Zingg and Pron-Tow

Towing’s motion to set aside entry of default (Docket #10) be and the same

is hereby GRANTED; and

      IT IS FURTHER ORDERED that the Clerk of Court is directed to set

aside its entry of default against Defendants Jeffrey Zingg and Pron-Tow

Towing, as entered on February 14, 2020.

      Dated at Milwaukee, Wisconsin, this 10th day of December, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 3 of 3
  Case 2:20-cv-00037-JPS Filed 12/10/20 Page 3 of 3 Document 11
